Norton, J. concurring specially.
I think the rodeo laws do not require a branding by the purchaser on a sale, but only a counter-branding by the seller, or a descriptive bill of sale. In this case, the latter mode was adopted, though the description by simply stating the brand was doubtless insufficient.
The parties, however, began an actual delivery before the levy by the Sheriff, and there was evidence of an intention to complete such delivery. A reasonable time to do it was allowed, and when done it would relate to the first part of the act certainly, and perhaps to the time of executing the bill of sale.
I therefore concur in the order reversing the judgment, and remanding the case for a new trial.